                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LLOYD WHITE,                                    §
                                                §
                  Plaintiff,                    §                SA-19-CV-00530-ESC
                                                §
vs.                                             §
                                                §
STERLING FOODS,                                 §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court is the above-styled cause of action. On this day, the Court held an

initial pretrial conference at which Plaintiff, proceeding pro se, and Defendant’s counsel were

present. At the conference, the Court reviewed with Plaintiff the resources available to him as a

pro se litigant in federal court. The Court also explained to Plaintiff that he is not to file

discovery requests or responses with the Court but rather serve them directly on Defendant’s

counsel. The parties agreed to serve discovery requests and responses on one another by e-mail,

and Plaintiff confirmed his e-mail address in open court on the record. The parties further agreed

to respond within 48 hours of receipt of any discovery request to acknowledge receipt.

       IT IS THEREFORE ORDERED that the parties must serve discovery requests and

responses via e-mail.

       IT IS FURTHER ORDERED that when party receives a discovery request or

correspondence regarding discovery via email, the party should acknowledge receipt, by replying

to the email, within 48 hours.




                                                1
       IT IS FINALLY ORDERED that the Clerk send a copy of the Pro Se Manual (available

on the Court’s website: https://www.txwd.uscourts.gov/filing-without-an-attorney/) to Plaintiff

along with a copy of this Order.

       IT IS SO ORDERED.

       SIGNED this 4th day of March, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
